COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Matter of W.J.P.

Appellate case number:      01-19-00988-CV

Trial court case number:    2019-03027J

Trial court:                314th District Court of Harris County

      On February 7, 2020, appellant’s counsel, Stephen Newhouse, filed a “Motion to
Withdraw” requesting that this Court permit him to withdraw because another attorney was
appointed to represent appellant on appeal. On the same day, attorney Jerry Michael
Acosta filed an appearance, stating that he was appointed to represent appellant on appeal.
       Accordingly, we grant the Motion to Withdraw and order the Clerk of this Court to
substitute Jerry Michael Acosta for Stephen Newhouse as appellant’s counsel of record.
See TEX. R. APP. P. 6.5(d).
       It is so ORDERED.


Judge’s signature: _____/s/ Sherry Radack_____
                    Acting individually  Acting for the Court

Date: ____February 25, 2020___